Order entered May 27, 1966, denying defendants’ motion to dismiss the second cause of action, unanimously reversed, on the law, with $50 costs and disbursements to defendants-appellants, and the motion granted. The alleged discourteous language leveled at plaintiffs is regrettable but not actionable absent allegations of special damages. (Villemin v. Brown, 193 App. Div. 777.) Plaintiffs do not contend otherwise; they assume for this appeal that the utterance is not slanderous per se and rely on the breach of the carrier’s duty to refrain from abusing its passengers. A common carrier is liable to a passenger for humiliation and injury to feelings consequent on the abuse and impudence of its employees. (Gillespie v. Brooklyn Heights R. R. Co., 178 N. Y. 347.) Here, however, the occurrence was not on the cruise ship and not related to the contract of carriage. (Zeccardi v. Yonkers R. R. Co., 190 N. Y. 389, 391.) Concur — Breitel, J. P., McNally, Stevens, Steuer and Capozzoli, JJ.